Citation Nr: 1443319	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  11-28 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder to include on a secondary basis.

2.  Entitlement to service connection for a left knee meniscus tear.

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected degenerative disk disease of the cervical spine.

4.  Entitlement to an initial rating in excess of 10 percent for the service-connected chondrocalcinosis of the left knee.

5.  Entitlement to an initial compensable rating for the service-connected right acromioclavicular (AC) joint arthritis.

6.  Entitlement to an initial compensable rating for the service-connected chondrocalcinosis of the right knee.

7.  Entitlement to an initial compensable rating for the service-connected degenerative disk disease (DDD) of the lumbar spine.

8.  Entitlement to an initial rating in excess of 30 percent for the service-connected partial bicep rupture, right upper extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from March 2011, May 2012, and August 2012 rating decisions issued by the RO.  

The Board remanded the appeal of the initial rating assigned for the service-connected right shoulder disability for additional development in November 2013.

The issue of service connection for a left knee meniscus tear is being remanded to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran is not shown to have a left shoulder disorder.  

2.  The service-connected right biceps disorder is not shown to be manifested by more than moderately severe muscle disability.

3.  The service-connected right AC joint arthritis is shown to be productive of a disability picture that more nearly approximates that of painful motion above the level of the shoulder.

4.  The Veteran does not exhibit extension of the left knee limited to 15 degrees, flexion limited to30 degrees, or recurrent subluxation or lateral instability of the knee.

5.  The Veteran has some right knee pain, but does not have a compensable level of limitation of motion or recurrent subluxation or lateral instability.

6.  The Veteran's range of motion of the cervical spine is not limited to 30 degrees or less of flexion or combined range of motion of 170 degrees or less and there was no muscle spasm or guarding sufficient to cause an abnormal gait or abnormal spinal curvature.

7.  The Veteran has some low back pain, but does not exhibit a compensable level of limitation of motion, guarding, or spasm.



CONCLUSIONS OF LAW

1.  The Veteran does not have a left shoulder disability due to disease or injury that was incurred in or aggravated by service or that was due to or the proximate result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for the assignment of a rating in excess of 30 percent for the service-connected right biceps muscle disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.73 including Diagnostic Code 5305.

3.  The criteria for the assignment of a 10 percent rating, but no more for the service-connected right AC joint arthritis on the basis of painful motion were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.71a including Diagnostic Code 5003.

4.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected left knee disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.71a including Diagnostic Codes 5260, 5261.

5.  The criteria for the assignment of a 10 percent rating, but no higher for the service-connected right knee disability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.59, 4.71a including Diagnostic Codes 5003, 5260, 5261.

6.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected cervical spine disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.71a including Diagnostic Code 5243.

7.  The criteria for the assignment of a 10 percent rating, but no higher for the service-connected low back disability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.159, 3.321, 4.1-4.14, 4.59, 4.71a including Diagnostic Code 5243.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters dated May 2010 and December 2011 which explained how VA could assist the Veteran with developing his claim, the criteria for service connection, and how VA assigns ratings and effective dates for service connected disabilities.  The Veteran's initial rating claims are downstream issues from his service connection claims.   

In these cases, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 2003). In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue. Id. The Veteran was sent the required SOC in April 2014.  

Additionally, full development of the Veteran's claim took place, including obtaining relevant records and VA examinations.  The Veteran has not identified any additional information that exists in support of his claims.  

With regard to the claim for a higher rating for the right biceps tear, the instructions set forth in the Board's prior remand were followed in that the Veteran was requested to identify any additional treatment records (he did not) and a comprehensive examination of the right shoulder and arm was conducted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



Service connection

The Veteran contends that his service connected right shoulder disability caused him to develop a left shoulder disorder because he had to compensate and overuse his left shoulder.   

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  

Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

Although the Veteran currently complains of left shoulder symptoms, the medical evidence in this case does not show a diagnosis related to the left shoulder.  After seeing the Veteran in December 2013 a VA examiner opined that the Veteran had a normal left shoulder.  

The examiner noted that the Veteran had full strength and a normal and painless range of motion of the left shoulder.  While the Veteran is competent to describe his symptoms, his lay statements are outweighed by the opinion of the VA examiner who conducted a full examination and found that no disease or injury of the left shoulder existed.  Moreover, the Veteran has not submitted any medical evidence to support his lay assertions.       

Accordingly, on this record, service connection for a left shoulder disorder must be denied.  

The Board considered the benefit of the doubt, but the weight of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  


Initial Ratings

The Veteran seeks higher ratings for his service-connected disabilities.  Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).


1)  Right shoulder (partial biceps tear and AC joint arthritis).  

The Veteran currently has a 30 percent rating for his partial biceps tear of the right shoulder and a noncompensable rating for right AC joint arthritis.  He contends that he has constant right shoulder pain and weakness and can no longer throw a football or perform similar activities with his right arm.  

The Veteran's right shoulder partial biceps tear is rated as an injury to muscle group V of his dominant arm.

Muscle disabilities are evaluated pursuant to 38 C.F.R. § 4.56 according to the type of injury, history and complaint, and objective findings.  Under diagnostic code 5305, a 30 percent rating is assigned for moderately severe disability and a 40 percent rating is applied for severe disability of the muscles of the dominant side.   

A slight muscle disability is characterized by a simple wound of muscle without debridement or infection.  The history is over a superficial wound in service with brief treatment and return to duty.  Healing was with good functional results.  There are no cardinal signs and symptoms of muscle disability.  Cardinal signs of muscle disability consist of loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  

A moderate muscle disability is characterized by a through and through or deep penetrating would of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The history shows a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings consist of entrance and exit scars, small or liner, indicating a short track of the missile through muscle tissue.  There is some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue as compared to the sound side.  

A moderately severe disability of the muscles in characterized by a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile with debridement, prolonged infection, or sloughing of soft parts and intramuscular scarring.  The history shows hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaints of cardinal signs and symptoms of muscle disability and, if present, inability to keep up with work requirements.  Objective findings include entrance and exit scars indicating the track of the missile through one or more muscle groups.  There are indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles as compared with the sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  

A severe disability of the muscles consists of a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  There is a history showing hospitalization for a prolonged period for treatment of the wound.  There is a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in the missile track.   Palpation shows loss of deep fascia of muscle substance, or soft flabby muscles in the wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present the following are also signs of severe muscle disability: (a) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of the missile; (b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle, and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d).

In applying these ratings, a through and through injury with muscle damage shall be evaluated as no less than a moderate muscle injury to the group of muscles damaged. 38 C.F.R. § 4.56(b).  An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  

Disabilities of the shoulder may also be evaluated pursuant to 38 C.F.R. § 4.71a Diagnostic Codes 5200 to 5203.  Diagnostic code 5201 governs limited motion of the arm.  A 20 percent rating applies for limitation of motion to shoulder level of either arm or of the non-dominant arm to midway between the side and shoulder.  A 30 percent rating applies for limitation of motion of the dominant arm to midway between the side and shoulder or limitation of the non-dominant arm to 25 degrees from the side.  A 40 percent rating applies for limitation of motion of the dominant arm to 25 degrees from the side.  The other Diagnostic Codes for the shoulder address ankylosis of scapulohumeral articulation, impairments of the humerus, and impairment of the clavicle or scapula.  None of those factors are present here.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

When arthritis is present, a 10 percent rating can also be assigned for painful motion.  38 C.F.R. § 4.71a, diagnostic code 5003.  

However, evaluation of the same disability under various diagnoses is to be avoided.  The rule against pyramiding prevents assigning multiple ratings under different diagnostic codes for the same symptoms.  38 C.F.R. § 4.14 acknowledges that disability from injury to the muscles, nerves, and joints of an extremity may overlap to a great extent. 

The Veteran was afforded a VA examination of his right arm in December 2010 and reported having pain, decreased coordination, increased fatigability, and weakness of the right shoulder.  He reported having mild flare ups relieved by ice, stretching, and rest.  

The Veteran claimed use of his right shoulder was 20 percent impaired on a regular basis and 50 percent impaired during flare ups due to lifting, throwing or repetitive upper arm movement.  The Veteran indicated that he did not miss work due to right shoulder symptoms.

Inspection of the right arm demonstrated reduced muscle strength 3/5 with tissue loss.  Impairment of function included weakness and pain in the upper arm. There were no scars, nerve damage, tendon damage, bone damage or muscle herniation.  There was some bicep muscle atrophy.  There was no limitation of motion of the joint.  Functional effects of the biceps disability included problems with lifting and carrying, weakness and fatigue, loss of strength and pain.  

The examiner assessed these problems as having a moderate effect on the Veteran's ability to do chores and participate in sports and recreation, a mild effect on shopping, and no effect on travelling, feeding, bathing, dressing or grooming.  

The Veteran was next examined by VA in March 2012 when the history of a partial biceps rupture as well as mild osteoarthritis of the AC joint was noted.  At the time the Veteran's primary complaint was loss of strength.  He did not report having flares at that time.  His range of motion was that of 180 degrees of flexion and 180 degrees of abduction without pain or decrease after repetition.  The examiner did not document any right shoulder weakness or recurrent dislocation at that time.

Another VA examination of the right shoulder took place in December 2013.  At that time, the Veteran reported having daily pain and weakness that was aggravated by heavy lifting.  He reported being unable to throw a football and using reins to train horses could cause right arm pain.  He reported having flares ups every two or three days and needing one day to regain full motion of his right arm.  

The Veteran added that, during flares, he could only attain 90 degrees of flexion and 45 degrees of extension and avoided extension due to pain.  Inspection of the right shoulder demonstrated flexion to 145 degrees with pain at 90 degrees and 160 degrees of abduction with pain at 60 degrees.  There was no change after repetition. There was guarding and pain on palpation.  Strength was 4/5. There was deformity of the right biceps muscle consistent with the history of a tear and mild arthritis of the AC joint.  Functional losses related to the right shoulder were decreased and weakened movement, fatigability, pain and deformity.   

The Veteran noted seeking little treatment for his right shoulder disability, and there were no significantly different findings documented in his treatment records.

With regard to the partial biceps tear, the rating criteria that best address the Veteran's injury is diagnostic code 5305 dealing with muscle injuries to group V.  The Veteran's muscle injury is currently rated as moderately severe and to receive a higher scheduler rating there would have to be severe muscle injury.  That is not shown here.  

While there were noted to be some muscle deformity associated with the tear and atrophy, his right shoulder disability is not shown to cause more than moderately severe impairment of function.  Although he did not report any some impairment due to pain and difficulty with activities such as heavy lifting and throwing, his motion of the joint was not significantly impaired. There also are no demonstrated findings of muscle loss that would be consistent severe injury .  The Veteran does not have a functional loss that is substantial enough to yield a higher rating under the criteria applicable to limitation of motion.  

However, to the extent that there is noted to be pain on motion above the shoulder level that can be related to the AC joint arthritis, the Board finds that a separate 10 percent rating, but not more is assignable on the basis of the service-connected shoulder disability alone.    

An extraschedular evaluation is not appropriate here because the Veteran's symptoms are contemplated by the rating schedule.  The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).

   
2.  Left and Right knees

Arthritis is rated based on limitation of motion of the affected joint.  Under the Diagnostic Codes applicable to limited motion of the knees, a no percent rating applies for extension limited to 5 degrees or flexion limited to 60 degrees.  A 10 percent rating applies for extension limited to 10 degrees or flexion limited to 45 degrees.  A 20 percent rating applies for extension limited to 15 degrees of flexion limited to 30 degrees.  A 30 percent rating applies for extension limited to 20 degrees or flexion limited to 15 degrees.  A 40 percent rating applies for extension limited to 30 degrees and a 50 percent rating applies for extension limited for 45 degrees.  38 C.F.R. § 4.71a, 5260-5261. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Separate ratings may also be assigned for factors such as recurrent subluxation and lateral instability under diagnostic code 5257.  Other rating criteria applicable to the knee address factors such as ankylosis, impairment of the tibia and fibula, and genu recurvatum which are not present here.  Although there also are diagnostic criteria applicable to meniscus injuries, the Veteran is not currently service connected for this and the issue is on appeal here.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). 

Also, a separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).
  
The treatment records and statements by the Veteran show complaints of bilateral knee pain as well as swelling, stiffness and locking primarily of the left knee.  He reports having cortisone injections for the left knee and undergoing physical therapy.  

A VA examination in March 2012 documented mild chondrocalcinosis of both knees.  At that time, the Veteran reported that there was chronic pain in both knees and occasional swelling in the left knee, but no locking or giving way.  He did not report any flare ups and noted being treated for knee pain with ice and ibuprofen.  

The left knee was noted to have a range of motion from 0 to 125 degrees with no objective evidence of pain.  There was noted to be a full range of motion of the right knee with no evidence of painful motion.  Instability of either knee was not documented. 

The Veteran did not use any assistive devices, and there was no x-ray evidence of patellar subluxation or other significant findings.  The Veteran reported that his knee disabilities affected his ability to sit for long periods of time, but did not report having problems with work activities due to the knees.  

With regard to the left knee, the evidence does not support the assignment of a rating in excess of 10 percent.  The evidence does not show flexion or extension limited to such an extent that a higher rating is warranted, nor are the criteria for a separate rating under diagnostic code 5257 met as no recurrent subluxation, lateral instability, or equivalent symptoms were shown. 

Separate ratings for flexion and extension are not warranted since no limitation of extension is shown. As previously noted, other Diagnostic Codes are not applicable as he does not have those particular impairments.

While the VA examiner did not document pain with motion involving the right knee, the Veteran reports having pain on that side.  Moreover, the treatment records reflect complaints for the knee.  As such, on this record, the service-connected disability picture is found to be manifested by a functional loss that more nearly resemble that of a limitation of flexion to 45 degrees.  38 C.F.R. § 4.59.  Accordingly, a 10 percent rating, but no more is warranted

However, separate ratings for flexion, extension, and instability are not warranted for the same reasons as was the case with the left knee.  

The Board has considered the propriety of an extraschedular rating but the Veteran's symptoms are adequately contemplated by the rating schedule and there are no unusual factors such as repeated hospitalizations or material interference employment related to the Veteran's knees.


3.  Cervical and lumbar spine

The Veteran complains of stabbing pain in his back and neck and reports sometimes seeing a chiropractor.  He also uses ibuprofen and ice to try to control his pain.  He also complained of some limitation of motion of the neck and back, such as problems with bending.

Pursuant to the general rating formula for diseases and injuries of the spine a 10 percent rating is assigned for forward flexion of the thoracolumbar spine that is greater than 60 degrees but not greater than 85 degrees; or forward flexion of the cervical spine that is greater than 30 degrees but is not greater than 40 degrees; or a combined range of motion of the thoracolumbar spine that is greater than 120 degrees but not greater than 235 degrees; or a combined range of motion of the cervical spine that is greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or an abnormal spinal contour; or a vertebral body fracture with the loss of 50 percent or more of the height thereof.  

A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine that is greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or a combined range of motion of the cervical spine that is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A rating of 30 percent is assigned for forward flexion of the cervical spine that is 15 degrees or less or where there is ankylosis of the entire cervical spine.  

An evaluation of 40 percent is assigned for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two, weeks during the previous 12 month period.  

A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  

A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id. 

A VA examination in March 2012 revealed full and painless range of motion, full strength, normal sensation, normal reflexes, and no guarding or spasm for the low back.  There was some tenderness to palpation.  

The examiner reported that the Veteran did have intervertebral disk syndrome, but no incapacitating episodes.  The examiner did not assess and functional impairment related to the Veteran's back.

An examination of the neck showed 40 degrees each of flexion and extension, and 35 degrees each of right and left lateral flexion, and 50 degrees of rotation with pain at 50 degrees, otherwise there was no pain with motion.  Motion did not become additionally limited after repetition.  There was no localized tenderness, pain to palpation, guarding or muscle spasms.  

There was noted to be full strength without atrophy, radiculopathy, or intervertebral disk syndrome.  There was noted to be arthritis. Complaints reported by the Veteran at that time were chronic pain with sometimes headaches and locking that he treated by performing range of motion exercises.  The Veteran was able to work with a stiff neck, but had to move often.  

The criteria for a rating in excess of 10 percent for the cervical spine disability are not met.  The Veteran's does not exhibit range of motion limitations significant enough to yield a higher rating even when factors such as pain are considered and there are no symptoms such as guarding or spasm.  

An extraschedular rating is not for application because the Veteran's symptoms are contemplated by the rating criteria.  The Veteran's primary work related impairment is a stiff neck.

However, the Board finds a 10 percent rating is also warranted for the low back disability under 38 C.F.R. § 4.59.  Although there was no objective evidence of pain with motion on examination, the Veteran reported that he has back pain and episodes when it is difficult to bend.  

A higher rating is not warranted because the Veteran does not exhibit compensable loss of motion or symptoms such as guarding or spasm.  The only symptom noted on examination was tenderness to palpation.  

An extraschedular rating is not warranted as the Veteran's symptoms are contemplated by the rating criteria.

The Board has also considered the Veteran's various disabilities in combination and finds that his disability picture is fully compensated by the assigned ratings under the applicable rating schedule criteria so that an extraschedular rating is not warranted.


ORDER

Service connection for a claimed left shoulder disorder is denied.

An increased rating in excess of 30 percent for the service-connected partial biceps rupture, right upper extremity, is denied.

An increased rating of 10 percent, but no higher for the service-connected right acromioclavicular (AC) joint arthritis is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An increased rating in excess of 10 percent for  the service-connected chondrocalcinosis of the left knee is denied.  

An increased rating of 10 percent, but no higher for the service-connected chondrocalcinosis of the right knee is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating in excess of 10 percent for the service-connected degenerative disk disease of the cervical spine is denied.

An increased rating of 10 percent, but no higher for the service-connected degenerative disk disease of the lumbar spine is granted, subject to the regulations controlling disbursement of VA monetary benefits.



REMAND

The Veteran reports sustaining a left knee meniscus tear during service.  A VA opinion obtained in July 2012 attributed the Veteran's meniscus tears to vehicle accidents that occurred after service rather than to hard parachute landings.  

However, the Veteran in service connected for chondrocalcinosis of the left knee, but no opinion has been obtained as to whether any left knee meniscus condition is due to the service-connected left knee disability.   

Accordingly, this remaining issue is REMANDED for the following action:

1.  The AOJ should obtain an addendum opinion addressing the nature and likely etiology of the claimed left knee meniscus tear.  After reviewing the entire record, a VA medical reviewer should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the any left knee meniscus tear was caused or aggravated (made permanently worse) by his service-connected left knee chondrocalcinosis.  

A full rational should be provided in the report of examination.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


